65 N.Y.2d 702 (1985)
The People of the State of New York, Respondent,
v.
Thomas King, Appellant.
Court of Appeals of the State of New York.
Argued April 26, 1985.
Decided June 4, 1985.
Karen Goldstein and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Kevin Lubin and Steven P. Kartagener of counsel), for respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER concur; Judge TITONE taking no part.
*703MEMORANDUM.
The order of the Appellate Division should be affirmed.
The defendant, approached by a police officer for a gambling violation, fled to a nearby store and refused to come out until the officer had pried the door open. The officer then frisked the defendant and found a loaded handgun. Under the circumstances we agree with the courts below that the frisk of the defendant did not violate his constitutional rights. Although the fact that a person has been stopped for a violation does not ordinarily justify a frisk (People v St. Clair, 54 N.Y.2d 900), a limited pat down for concealed weapons was reasonable in light of the defendant's uncooperative and suspicious conduct after he had been ordered to stop by the officer.
Order affirmed in a memorandum.